Citation Nr: 0924570	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  04-29 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for low back 
disability.

2.  Entitlement to service connection for left foot 
disability.

3.  Entitlement to service connection for right knee 
disability.

4.  Entitlement to service connection for bilateral hearing 
loss disability.

5.  Entitlement to service connection for tinnitus 
disability.


REPRESENTATION

Veteran represented by:	The American Legion





ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran had reserve service in the Army National Guard 
from February 1967 to July 2000.

This matter came to the Board of Veterans' Appeals (Board) 
from a June 2003 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  This matter was remanded 
in November 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The term "active military, naval, or air service" means 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. § 
101(24) (West 2002); Biggins v. Derwinski, 1 Vet. App. 474, 
477-78 (1991).

In other words, service connection is not warranted for 
diseases unless the individual was on active duty for 
training at the time of the disablement or death due to the 
injury or disease.  Brooks v. Brown, 5 Vet. App. 484, 485 
(1993); VA O.G.C. Prec. 86-90, 56 Fed. Reg. 45, 712 (1990).  
"Injury" is defined as harm resulting from some type of 
external trauma and "disease" is defined as harm resulting 
from some type of internal infection or degenerative process.

This matter was remanded in November 2007 for further 
development, and unfortunately another remand is necessary.

The Remand instructed the RO to obtain the Veteran's National 
Guard records for the period March 1995 to July 2000.  
Additional service personnel records were obtained from the 
National Personnel Records Center and the California Adjutant 
General; however, unfortunately none of these records 
contained service treatment records or examination reports 
dated from March 1995 to July 2000.  Thus, such records 
obtained do not contain any information pertaining to his 
claimed low back injury on April 7, 1999; claimed right knee 
injury in or about May, June, or July 1998; or, a left foot 
injury in or about 1997 or 1998.  Moreover, the Veteran did 
not respond to VA's request for information pertaining to the 
specific dates of such injuries.  Likewise, the Veteran did 
not respond to VA's request for further information regarding 
his private medical providers.

The Veteran was scheduled to undergo a VA examination 
pertaining to his claims; however, he failed to appear for 
the scheduled December 2008 VA examination.  In a May 2009 
submission, dated by the Veteran in January 2009, the Veteran 
explained that he was unable to attend the VA examination due 
to medical travel restrictions; he requested the examination 
be rescheduled.  As the Veteran has shown good cause for 
failing to attend the VA examination appointment, the Board 
has determined that the Veteran should rescheduled for VA 
examinations pertaining to the issues on appeal.  See 38 
C.F.R. § 3.655(b) (2008).  The Veteran has submitted 
documentation from his treating physician dated in January 
2008 which reflects that he is limited to operating a motor 
vehicle to/from work to 1 hour.  The RO should consider such 
limitation in scheduling his VA examinations.

Prior to scheduling the Veteran for a VA examination, the RO 
should give the Veteran another opportunity to provide the 
specific dates of his claimed injuries pertaining to the 
back, right knee and left foot.  Based on any such response, 
the RO must make a specific determination as to whether the 
Veteran was on active duty, active duty for training 
(ACDUTRA), or inactive duty for training (INACDUTRA) on the 
date of such claimed injuries.  Even if the Veteran does not 
respond, the RO should make a specific determination as to 
whether the Veteran was on active duty, ACDUTRA, or INACDUTRA 
on April 7, 1999, the date of his claimed low back injury.  

Likewise, the RO should contact to the Veteran to obtain the 
name, address, and dates of treatment with regard to all 
medical providers who have rendered treatment pertaining to 
his claimed low back, right knee, and left foot disabilities, 
and secure any necessary releases to request such records.  
Specifically, a September 1999 report from F. Karl Gregorius, 
M.D., references a visit in August 1999; however, there is no 
corresponding medical record for such date.  Thus, the RO 
should request the entirety of the Veteran's treatment 
records from Dr. Gregorius.  Additionally, the Board 
acknowledges a January 1999 treatment record related to the 
right knee; however, such record provided by the Veteran does 
not contain any identifying information pertaining to the 
medical provider.  Finally, the Veteran has claimed that he 
sustained a left fourth toe fracture in approximately 1997 or 
1998; however, he has not identified any medical provider.  
Thus, the RO should contact to the Veteran to obtain the 
name, address, and dates of treatment with regard to all 
medical providers who have rendered treatment pertaining to 
his claimed low back, right knee, and left foot disabilities, 
and secure any necessary releases to request such records.

The Veteran is reminded that while VA has a duty to assist 
the Veteran in the development of his claim, the Veteran has 
a duty to cooperate with VA.  See Wood v. Derwinski, 1 Vet. 
App. 190 (1991).  The law also provides that a claimant for 
VA benefits has the responsibility to present and support the 
claim.  38 U.S.C. § 5107(a).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the Veteran to 
request the specific date, location, and 
circumstances pertaining to the claimed 
injuries to the low back, right knee, and 
left foot.  The RO should also request 
that the Veteran provide the full name, 
address, and dates of treatment 
pertaining to all medical providers who 
have rendered treatment pertaining to his 
claimed low back disability, right knee 
disability, left foot disability, 
bilateral hearing loss disability, and 
tinnitus disability.  Such notice should 
specifically request clarification as to 
the full name and address of the January 
18, 1999 medical provider pertaining to 
the claimed right knee disability. 

2.  Upon obtaining any necessary 
releases, the RO should take appropriate 
action to request all pertinent treatment 
records from any and all identified 
medical providers, to include Dr. 
Gregorius.  If such efforts prove 
unsuccessful, documentation to that 
effect should be added to the claims 
folder.

3.  The RO should contact the appropriate 
repository of records and request 
verification of the dates and duty status 
of the Veteran's service in the Army 
National Guard, including the unit of 
assignment, and the dates and duty status 
of his service with each unit, to include 
whether each period of service was a 
period of active duty, active duty for 
training or inactive duty training.  The 
RO should make a specific determination 
as to whether the Veteran was on active 
duty, ACDUTRA, or INACDUTRA on April 7, 
1999, and any other specific date 
provided by the Veteran with regard to 
his claimed injuries.

4.  The Veteran should be scheduled for a 
VA examination to determine the nature, 
extent and etiology of any currently 
manifested chronic disabilities of the 
low back, right knee, and/or left foot.  
Such examination should be scheduled at a 
location in consideration of the 
Veteran's travel restrictions.  The 
claims file must be made available to the 
examiner for review in connection with 
the examination.  After examining the 
Veteran and reviewing the claims file, 
the examiner should offer an opinion as 
to whether it is at least as likely as 
not (a 50% or higher degree of 
probability) that any current low back 
disability, right knee disability, or 
left foot disability, is related to an 
injury during active duty for training or 
inactive duty for training.  

5.  The Veteran should be scheduled for 
an audiological evaluation to determine 
the nature, extent and etiology of his 
claimed bilateral hearing loss and 
tinnitus disabilities, to include whether 
he suffers from bilateral hearing loss 
disability as defined by 38 C.F.R. 
§ 3.385.  Such examination should be 
scheduled at a location in consideration 
of the Veteran's travel restrictions.  
The claims file must be made available to 
the examiner for review in connection 
with the examination.  After examining 
the Veteran and reviewing the claims 
file, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that any current hearing 
loss or tinnitus is related to his period 
of service.

6.  Thereafter, the issues on appeal 
should be readjudicated.  If any of the 
benefits sought on appeal are not 
granted, the Veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order. 

The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




